DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Remarks
	This action is in response to communication: 04/19/2021.  Claims 1, 3-6, 9, 15-17 and 19-24 are pending.  Claims 1, 6, 15 and 21 have been amended, no additional claims have been canceled and no claims have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (U.S. Patent No. 9,912,752) in view of Hyun (U.S. Patent Pub. No. 2016/0110252) in view of Patiejunas (U.S. Patent No. 9,830,111).
Regarding claim 1, Davis teaches a data storage apparatus, comprising: a non-volatile memory (NVM) (persistent storage device(s) – Col. 2: lines 65-67); and 
a controller (storage manager(s) – Col. 5: lines 7-20) communicatively coupled to a host device (client(s) – Col. 5: line 43 – Col. 6: line 6) and the NVM (persistent storage device(s) – Col. 2: lines 65-67; see also Fig. 2), wherein the controller is configured to: 
receive data to be stored in the NVM (“requests to store data 402 may be received;” “indicating data to be stored” – Col. 7: lines 40-42), 
determine an expected storage term (EST) of the data (“retention time calculator 430 may determine a retention time for data to be stored” – Col. 8: lines 26-27), 
select a location in the NVM to store the data based on the EST (“for placement decision, placement engine(s) 420 may also determine candidate storage locations according to a determined retention time for the data to be placed” – Col 8: lines 21-23), and 
write the data in the selected location (placement manager 410 may select candidate storage locations for storing the data – Col 9: lines 32-33).
Davis may not necessarily teach wherein the controller configured to select the location is configured to: select a location with a high error rate if the EST has a length less than a predetermined term; and select a location with a low error rate if the EST has a length equal to or greater than the predetermined term.  
to store data in locations with higher error rates and lower error rates (“different physical storage locations of a memory element may have different error rates;” “error rate may indicate a reliability for a storage location; whether high/low   or greater/lower than an average; storage cells or other storage locations (e.g., pages, word lines, or the like) are predefined and/or pre-identified for the mapping module 204 by a manufacturer, a designer, an administrator, a vendor, a user, or the like, based on an error rate characterization – [0075]-[0077]; memory structure may comprise different bands, regions, areas, or the like of storage cells that are classified as low/high error rate storage cells, reliable/unreliable storage cells, good/bad error rate cells, or the like, based on an architecture of the vertical memory structure – [0088]-[0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hyun’s storage allocation based on error rates (and the like) to utilize data storage determinations (storing data in failing/not-failing locations, reliable/unreliable, good/bad, etc. (i.e. higher/lower error rate locations) (at least, for example, Hyun; [0075]-[0077] and [0088]-[0089]) based in part on the data’s expected stored duration/retention times, of combination with Davis, to more efficiently utilize different storage locations based on their reliability (Hyun; [0075]-[0077]), more efficiently “utilize the available storage capacity” ([Hyun; [0089]) and to help “maintain a consistent error rate, to prevent an error rate from exceeding a threshold, to extend a usable lifetime of the non-volatile memory devices, or the like.” (Hyun; [0092]).
select a location (placement of data in persistent storage device(s) 110, 112 and 114; based on different management actions, such as placing, deleting, repairing, or otherwise grouping of data objects with similar retention times – Davis; Col. 2; line 65 – Col. 3; line 42) with a high error rate (Storage locations that have a high error rate (e.g., higher than an average error rate for a memory element 123, for the non-volatile memory device 120, higher than a predetermined error rate threshold, or the like), in some embodiments, may be referred to as bad storage locations, weak storage locations, unreliable storage locations, or the like; storage cells or other storage locations (e.g., pages, word lines, or the like) are predefined and/or pre-identified for the mapping module 204 by a manufacturer, a designer, an administrator, a vendor, a user, or the like, based on an error rate characterization – Hyun; [0075]-[0077] (i.e. Davis’ “grouping” further utilizing the teachings of Hyun to further group storage based on error rates)) if the EST has a length less than a predetermined term (placement operations (now further “otherwise grouped” by error rates, as taught in Hyun) may place data objects with retention times less than T1 on persistent storage device(s) 110 (further grouped as having higher error rates), data objects with retention times greater than or equal to T1 and less than T2 on persistent storage device(s) 112 (further grouped as having lower error rates than the previous storage 110), and data objects with retention times greater than or equal to T2 and less than T3 on persistent storage device(s) 114 (further grouped as having lower error rates than the previous storage 112), and so on (i.e. as the persistent storage(s) being further groped by error rates, as taught by Hyun)  – Davis; Col. 3; lines 16-35; “retention time calculator 430 may determine a retention time for data to be stored” – Davis; Col. 8: lines 26-27; “for placement decision, placement engine(s) 420 may also determine candidate storage locations according to a determined retention time for the data to be placed” – Davis; Col 8: lines 21-23); and 
select a location (placement of data in persistent storage device(s) 110, 112 and 114; based on different management actions, such as placing, deleting, repairing, or otherwise grouping of data objects with similar retention times – Davis; Col. 2; line 65 – Col. 3; line 42; Fig. 1) with a low error rate (storage locations that have a low error rate (e.g., lower than an average error rate for a memory element 123, for the non-volatile memory device 120, lower than a predetermined error rate threshold, or the like) may be referred to as good storage locations, strong storage locations, reliable storage locations, or the like (i.e. further “otherwise grouping of data objects”, as taught in Davis, based on error rates, as taught by Hyun); storage cells or other storage locations (e.g., pages, word lines, or the like) are predefined and/or pre-identified for the mapping module 204 by a manufacturer, a designer, an administrator, a vendor, a user, or the like, based on an error rate characterization – Hyun; [0075]-[0077] (i.e. Davis’ “grouping” further utilizing the teachings of Hyun to further group storage based on error rates)) if the EST has a length equal to or greater than the predetermined term (placement operations (now further “otherwise grouped” by error rates, as taught in Hyun) may place data objects with retention times less than T1 on persistent storage device(s) 110 (further grouped as having higher error rates), data objects with retention times greater than or equal to T1 and less than T2 on persistent storage device(s) 112 (further grouped as having lower error rates than the previous storage 110), and data objects with retention times greater than or equal to T2 and less than T3 on persistent storage device(s) 114 (further grouped as having lower error rates than the previous storage 112), and so on (i.e. as the persistent storage(s) being further groped by error rates, as taught by Hyun) – Davis; Col. 3; lines 16-35; “retention time calculator 430 may determine a retention time for data to be stored” – Davis; Col. 8: lines 26-27; “for placement decision, placement engine(s) 420 may also determine candidate storage locations according to a determined retention time for the data to be placed” – Davis; Col 8: lines 21-23).
Davis and Hyun may not necessarily teach determine whether the EST of the data has expired; mark, in response to the EST of the data having expired, the data for deletion, wherein the marked data will be deleted upon an arrival of a time to release (TTR), wherein the TTR of the data is a predetermined time past the expiration of the EST of the data, determine, after the EST of the data has expired, whether the TTR has arrived; and delete the marked data after the TTR has arrived.  
Patiejunas teaches mark, in response to the EST of the data having expired, the data for deletion (a deletion job may be created 706 and schedule 710 automatically (i.e. marked for deletion) on or near the expiration time of the data (in response to time expiring) - Col. 27: lines 45-55), 
determine whether the EST of the data has expired (data stored may have an associated expiration time that is specified by a customer or set by default; a deletion job may be created 706 and schedule 710 automatically on or near the expiration time of the data; the expiration time may be further associated with a grace period during which data is still available or recoverable; a notification of the pending deletion may be provided before, on or after the expiration time (i.e. determination that the expiration time has occurred to delete/schedule/send notification/etc.)); EST having expired will be deleted upon an arrival of a time to release (TTR), (a deletion job may be created 706 and schedule 710 automatically on or near the expiration time of the data; the expiration time may be further associated with a grace period) wherein the TTR of the data is a predetermined time past the expiration of the EST of the data (the “grace period” following the expiration time), 
determine, after the EST of the data has expired, whether the TTR has arrived (data stored may have an associated expiration time that is specified by a customer or set by default; a deletion job may be created 706 and schedule 710 automatically on or near the expiration time of the data; the expiration time may be further associated with a grace period during which data is still available or recoverable; a notification of the pending deletion may be provided before, on or after the expiration time (i.e. after the expiration time, and following the associated “grace period” the data scheduled for automatic deletion on or near the expiration time/including the grace period)); and 
delete the marked data after the TTR has arrived (for automatic deletion – Col. 27: lines 45-55; see also Col: 8; line 54 – Col. 9: line 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Patiejunas with Davis and Hyun with grace period to allow data to still be available or recoverable for a period of time before it is deleted (Patiejunas; Col. 27: lines 45-55) in which the customer may configure/agree upon/etc. (Patiejunas; Col. 8: lines 55-67).
determine whether the EST of the data has expired (i.e. upon the expiration time of Patiejunas (similar to the retention time calculation of Davis addressed above));
mark (a deletion job may be created 706 and schedule 710 automatically (i.e. marked for deletion) on or near the expiration time of the data (in response to time expiring) – Patiejunas; Col. 27: lines 45-55), in response to the EST of the data having expired (i.e. upon the expiration time of Patiejunas (similar to the retention time calculation of Davis addressed above)), the data for deletion (for automatic deletion – Patiejunas; Col. 27: lines 45-55; see also Col: 8; line 54 – Col. 9: line 5), 
wherein the marked data (a deletion job may be created 706 and schedule 710 automatically (i.e. marked for deletion) on or near the expiration time of the data (in response to time expiring) – Patiejunas; Col. 27: lines 45-55) will be deleted upon an arrival of a time to release (TTR) (i.e. upon the expiration time of Patiejunas (similar to the retention time calculation of Davis addressed above) and following the associated grace period – Patiejunas; Col. 27: lines 45-55), wherein the TTR of the data is a predetermined time (the “grace period” of Patiejunas) past the expiration of the EST of the data (after the expiration time of Patiejunas (similar to the retention time calculation of Davis addressed above), of which the grace period is associated/follows - Patiejunas; Col. 27; lines 45-55; see also Col: 8; line 54 – Col. 9: line 5), 
determine, after the EST of the data has expired (i.e. upon the expiration time of Patiejunas (similar to the retention time calculation of Davis addressed above), of which the grace period is associated/follows - Patiejunas; Col. 27; lines 45-55); whether the TTR has arrived, and delete the marked data after the TTR has arrived (deletion job may be created and scheduled; i.e. upon the expiration time of Patiejunas (similar to the retention time calculation of Davis addressed above), after which the associated “grace period,” automatic deletion of the data may take place or scheduled - Patiejunas; Col. 27; lines 45-55; see also Col: 8; line 54 – Col. 9: line 5).  

Regarding claim 6, claim 6 comprises the same or similar language as claim 1 and is, therefore, rejected for the same or similar reasons.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (U.S. Patent No. 9,912,752) in view of Hyun (U.S. Patent Pub. No. 2016/0110252) in view of Patiejunas (U.S. Patent No. 9,830,111) in further view of Camp (U.S. Patent No. 9,496,043).
Regarding claim 3, Davis, Hyun and Patiejunas may not necessarily teach wherein the controller is further configured to select at least one write parameter for writing the data in the selected location based on the EST.  
	Camp teaches wherein the controller is further configured to select at least one write parameter for writing the data in the selected location based on the EST (program and erase operations are performed in accordance with dynamically adjustable program/erase parameters; program operation parameters include program pulse amplitude and duration, program verify voltage utilized to verify successful programming of a page, etc. – Col. 5: lines 29-42).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Davis, Hyun and Patiejunas with the (Col. 2: lines 15-25).

Regarding claim 4, as per claim 3, Camp further teaches wherein the at least one write parameter comprises: a number of verify pulses used during the writing of the data (program pulses utilizing pulse budget (maximum number of programming pulses that can be utilized) and program verify voltage and program verify count – Col. 5: lines 37-42; control circuitry continues to apply program pulses and corresponding program verify pules – Col. 14: lines 44-46).

Regarding claim 5, as per claim 3, Camp further teaches wherein the at least one write parameter comprises: a difference between a highest voltage and a lowest voltage in a range of voltages used during the writing of the data (program and erase operations in accordance with dynamically adjustable program/erase parameters can include “program pulse amplitude and duration” (i.e. varying ranges of voltages used to write data); depending on the current implementation of the operating parameters (i.e. updated or modified parameters (program pulse amplitude or duration) may be utilized) – Col. 12: lines 62-67).

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (U.S. Patent No. 9,912,752) in view of Hyun (U.S. Patent Pub. No. 2016/0110252) in view of Patiejunas (U.S. Patent No. 9,830,111) in view of DeCusatis (U.S. Patent Pub. No. 2011/0185404) in further view of Lovinger (U.S. Patent Pub. No. 2014/0089278).
Regarding claim 9, Davis, Hyun, Patiejunas may not necessarily teach further comprising: detecting host accessto the marked data after the EST has expired.
DeCusatis teaches further comprising: detecting host access (User ID remains intact for a period of time until deletion; accessing the marked user ID (and data within) also resets the values used to determine a time for deletion – DeCusatis; [0015]; e.g. a time-based check may compare whether the time of last-access+time until deletion is earlier than today’s date (verifies when the data was last accessed), if so, the user ID (and its data) is deleted’ otherwise, the process continues stepping through the data for the user’s ID – DeCusatis; [0036])) to the marked data (rather than immediately deleting a user ID (i.e. the data associated), the user ID (i.e. the data associated) is marked for future deletion – DeCusatis; [0015]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Davis, Hyun and Patiejunas with DeCusatis in order to further keep track of data to be deleted (i.e. marked for future deletion), but still otherwise available “as data with a marked for deletion status may (DeCusatis; [0022]).  Thus, in light of the cited prior art, statuses may be marked and unmarked (tracked), to better facilitate the deletion of preservation of data which may fall into out of an expected retention time calculation (as in Davis)/an expiration time (as in Patiejunas; Col. 27: lines 45-55) but fall within a recognized grace period, during which the data is still available or recoverable (as in Patiejunas; Col. 27: lines 45-55; see also Col: 8; line 54 – Col. 9: line 5).  
Therefore, Davis, Hyum, Patiejunas and DeCusatis teach further comprising: detecting host access (User ID remains intact for a period of time until deletion; accessing the marked user ID (and data within) also resets the values used to determine a time for deletion – DeCusatis; [0015]; e.g. a time-based check may compare whether the time of last-access+time until deletion is earlier than today’s date (verifies when the data was last accessed), if so, the user ID (and its data) is deleted’ otherwise, the process continues stepping through the data for the user’s ID – DeCusatis; [0036])) to the marked data (rather than immediately deleting a user ID (i.e. the data associated), the user ID (i.e. the data associated) is marked for future deletion – DeCusatis; [0015]) after the EST has expired (i.e. upon the expiration time of Patiejunas (similar to the retention time calculation of Davis addressed above), of which the grace period is associated/follows - Patiejunas; Col. 27; lines 45-55).

Lovinger teaches rewriting, if the TTR has not arrived, accessed data to a different location in the NVM to store the accessed data for a term longer than the EST (“when content is hardened (i.e. when the retention policy associated with the content is changed from a first duration of time to a second, longer duration of time)” – Lovinger; [0049]; determination is made whether the content needs to be re-written to a different segment (upon the determination that the content needs to be re-written/time to re-write has past) – Lovinger; [0054]; content is written to the newly selected segment – Lovinger; [0056]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lovinger’s additional storage location determinations (storing data in failing/not-failing locations (higher/lower error rate locations) based in part on the data’s expected stored duration, as described in Davis, to help facilitate wear leveling, reduce the consumption of energy used and perform optimization of the placement of data to be stored based on retention policies, power polices and physical attributes of the segments in the storage devices. (Lovinger; [0038]-[0039]).
  
Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (U.S. Patent No. 9,912,752) in view of Camp (U.S. Patent No. 9,496,043) in view of Alhussien (U.S. Patent Pub. No. 2015/0131373) in view of Patiejunas (U.S. Patent No. 9,830,111) in further view of Lovinger (U.S. Patent Pub. No. 2014/0089278).
Regarding claim 15, Davis teaches a data storage apparatus, comprising: 
a non-volatile memory (NVM) (persistent storage device(s) – Col. 2: lines 65-67); and 
a controller (storage manager(s) – Col. 5: lines 7-20) communicatively coupled to a host device (client(s) – Col. 5: line 43 – Col. 6: line 6) and the NVM (persistent storage device(s) – Col. 2: lines 65-67), wherein the controller is configured to:
receive data to be stored (“request to store data 402 may be received;” “indicating data to be stored” – Col. 7: lines 40-42).
Davis may not necessarily teach to define a memory space of the NVM as a rewrite buffer, derive a write parameter corresponding to an expected storage term (EST) of the data, the write parameter derived according to past buffer write statistics wherein the past buffer write statistics include a time elapsed between write cycles and a read frequency of the rewrite buffer; write the data in the rewrite buffer using a write parameter; mark, in response to the EST of the data having expired, the data for deletion, wherein the marked data will be deleted upon an arrival of a time to release (TTR), wherein the TTR of the data is a predetermined time past the expiration of the EST of the data, determine whether a time to rewrite the data in the rewrite buffer has past, or rewrite, if the time to rewrite has past, the data within the rewrite buffer to store the data for a term longer than the EST. 
Camp teaches to define a memory space of the NVM as a rewrite buffer and write the data in the rewrite buffer (memory 134 that can conveniently buffer data created, referenced and/or modified in the course of processing – Camp; Col. 4: lines 6-9), and 
derive a write parameter corresponding to an expected storage term (EST)  of the data, the write parameter derived according to past buffer write statistics, wherein the past buffer write statistics include a time elapsed between write cycles (controller determines a write frequency of a logical address mapped to a physical subset of the non-volatile memory array (i.e. write parameter includes time elapsed between write cycles; of memory 134, which can buffer data); based on the determined write frequency of the logical address, the controller dynamically adjusts at least one operating parameter of a program/erase (P/E) cycle to optimize at least one of endurance of the block and data retention time of the physical subset of the non-volatile memory array (i.e. optimizing data retention time of the data, so that the write parameter corresponding to an expected storage term of the data); operating parameter includes one or more of a set including a pulse budget, a verify voltage and a verify threshold – Camp; Col. 18: lines 41-51). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Davis with the teachings of Camp to illustrate a buffering mechanism within the memory (NVM) that may be utilized to further facilitate optimization of memory storage functionality while still considering data retention times.  Camp explains, “It is not desirable for a data storage system to uniformly provide either high endurance at the expense of short data retention times or long data retention times at the expense of low endurance.” It is desired to “optimize a data storage system to provide high endurance for those portions of the data storage (Camp; Col. 2: lines 15-25).
Davis and Camp may not necessarily teach derive a write parameter corresponding to an expected storage term (EST) of the data, the write parameter derived according to a read frequency of memory.
Alhussien teaches derive a write parameter corresponding to an expected storage term (EST) of the data, the write parameter derived according to a read frequency of memory (processor 100 can adjust its incremental programming procedure for data that is written once and re-read frequently before its refreshed again – [0025]; a processor programming a multi-level memory cell tracks 800 the number of program/erase cycles, or has advance knowledge of duration of data retention or read frequency for a group of multi-level memory cells organized in pages, blocks, or any other granularity; If the number of cycles or anticipated retention duration or read cycles exceed 802 some threshold; the processor modifies 804 some feature of the incremental step programming pulse used to program the multi-level memory cell (i.e. derives a write parameter according to a read frequency, and/or also corresponding to an anticipated retention duration (i.e. EST)) – [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Alhussien’s programming pulse optimization, utilizing P/E cycles, read cycles, data retention times, etc., with Davis and Camp to further facilitation optimization of memory storage functionality while still considering data retention times because “frequent read cycles can degrade the data.”   then alter the number or width of voltage pulse cycles used to program the multi-level page, block, or any other granularity (i.e. write parameters).  (Alhussien; [0025]).  Therefore, incorporating the teachings of Alhussien’s derivation of write parameters, at least based on read frequencies, with Camp’s various write parameters (based at least on time elapsed between write cycles) teaches to derive a write parameter according to past buffer write statistics wherein the past buffer write statistics include a time elapsed between write cycles (via Camp; Col. 18: lines 41-51) and a read frequency (via Aluhhien; [0043]) of the rewrite buffer (Camp; Col. 4: lines 6-9), as illustrated above.
Davis, Camp and Alhussien may not necessarily teach mark, in response to the EST of the data having expired, the data for deletion, wherein the marked data will be deleted upon an arrival of a time to release (TTR), wherein the TTR of the data is a predetermined time past the expiration of the EST of the data, determine, after the EST of the data has expired and before arrival of the TTR, whether a time to rewrite the data in the rewrite buffer has past, and 4Appln No. 16/141,891rewrite, if the time to rewrite has past, the data within the rewrite buffer to store the data for a term longer than the EST.
Patiejunas teaches mark, in response to the EST of the data having expired, the data for deletion (a deletion job may be created 706 and schedule 710 automatically (i.e. marked for deletion) on or near the expiration time of the data (in response to time expiring) - Col. 27: lines 45-55),
determine whether the EST of the data has expired (data stored may have an associated expiration time that is specified by a customer or set by default; a deletion job may be created 706 and schedule 710 automatically on or near the expiration time of the data; the expiration time may be further associated with a grace period during which data is still available or recoverable; a notification of the pending deletion may be provided before, on or after the expiration time (i.e. determination that the expiration time has occurred to delete/schedule/send notification/etc.)); EST having expired will be deleted upon an arrival of a time to release (TTR), (a deletion job may be created 706 and schedule 710 automatically on or near the expiration time of the data; the expiration time may be further associated with a grace period) wherein the TTR of the data is a predetermined time past the expiration of the EST of the data (the “grace period” following the expiration time), 
determine, after the EST of the data has expired, whether the TTR has arrived (data stored may have an associated expiration time that is specified by a customer or set by default; a deletion job may be created 706 and schedule 710 automatically on or near the expiration time of the data; the expiration time may be further associated with a grace period during which data is still available or recoverable; a notification of the pending deletion may be provided before, on or after the expiration time (i.e. after the expiration time, and following the associated “grace period” the data scheduled for automatic deletion on or near the expiration time/including the grace period) – Col. 27: lines 45-55; see also Col: 8; line 54 – Col. 9: line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Patiejunas with Davis, Camp and Alhussien with grace period to allow data to still be available or recoverable for a period (Patiejunas; Col. 27: lines 45-55) in which the customer may configure/agree upon/etc. (Patiejunas; Col. 8: lines 55-67). 
Therefore, Davis, Camp, Alhussien and Patiejunas teach determine whether the EST of the data has expired (i.e. upon the expiration time of Patiejunas (similar to the retention time calculation of Davis addressed above));
mark (a deletion job may be created 706 and schedule 710 automatically (i.e. marked for deletion) on or near the expiration time of the data (in response to time expiring) – Patiejunas; Col. 27: lines 45-55), in response to the EST of the data having expired (i.e. upon the expiration time of Patiejunas (i.e. upon the expiration time of Patiejunas (similar to the retention time calculation of Davis addressed above)), the data for deletion (for automatic deletion – Patiejunas; Col. 27: lines 45-55; see also Col: 8; line 54 – Col. 9: line 5), 
wherein the marked data (a deletion job may be created 706 and schedule 710 automatically (i.e. marked for deletion) on or near the expiration time of the data (in response to time expiring) – Patiejunas; Col. 27: lines 45-55) will be deleted upon an arrival of a time to release (TTR) (i.e. upon the expiration time of Patiejunas (similar to the retention time calculation of Davis addressed above) and following the associated grace period – Patiejunas; Col. 27: lines 45-55), wherein the TTR of the data is a predetermined time (the “grace period” of Patiejunas) past the expiration of the EST of the data (after the expiration time of Patiejunas (similar to the retention time calculation of Davis addressed above), of which the grace period is associated/follows - Patiejunas; Col. 27; lines 45-55; see also Col: 8; line 54 – Col. 9: line 5), 
determine, after the EST of the data has expired (i.e. upon the expiration time of Patiejunas (similar to the retention time calculation of Davis addressed above), of which the grace period is associated/follows - Patiejunas; Col. 27; lines 45-55) and before arrival of the TTR (but still available or recoverable during the grace period – Col. 27: lines 45-55; see also Col: 8; line 54 – Col. 9: line 5).
Davis, Camp, Alhussien and Patiejunas may not necessarily teach to determine, after the EST of the data has expired and before arrival of the TTR, whether a time to rewrite the data has past and rewrite, if the time to rewrite has past, the data within the rewrite buffer to store the data for a term longer than the EST.
Lovinger teaches to determine whether a time to rewrite the data has past (a determination is made as to whether the content item needs to be re-written to a different segment (i.e. upon the determination that the content needs to be re-written/time to re-write has past) – Lovinger; [0054]), and 
rewrite, if the time to rewrite has past, the data within the rewrite buffer to store the data for a term longer than the EST (“when content is hardened (i.e. when the retention policy associated with the content is changed from a first duration of time to a second, longer duration of time)” – Lovinger; [0049]; determination is made whether the content needs to be re-written to a different segment (upon the determination that the content needs to be re-written/time to re-write has past) – Lovinger; [0054]; content is written to the newly selected segment – Lovinger; [0056]). Page 21 of 23 Attorney Docket No.: WDT-1268 (WDA-3737-US)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lovinger’s additional storage location determinations/re-writting (storing data in failing/not-failing locations (higher/lower error (Lovinger; [0038]-[0039]).

Regarding claim 16, Davis, Camp, Alhussien, Patiejunas and Lovinger teach wherein the data is rewritten to the different location using a different write parameter corresponding to the term longer than the EST (“If a low power was initially used (first write parameter) to write the content item to the storage device and the retention policy was changed to a longer period of time, the content item may need to be re-written to a different segment using a higher power (using a different write parameter) – Lovinger; [0052]); and wherein the different location is defining a memory space of the NVM as a rewrite buffer (memory 134 that can conveniently buffer data created, referenced and/or modified in the course of processing – Camp; Col. 4: lines 6-9).

Regarding claim 17, Davis, Camp, Alhussien, Patiejunas and Lovinger teach determine whether a mode change indication (user input) is received from a host (if the temporary time period is re-upped (by user), the content (or portions) may be hardened for the new temporary time period – Lovinger; [0021]; user input may be received which changes the retention policy (i.e. to “harden” the content, changing a mode indication by user) – Lovinger; [0050]); and 
rewriting, if the mode change indication is received from the host (time period re-upped by the host/to harden the data), the data to a different location in the NVM to store the data for a term longer than the EST (“when content is hardened (i.e. when the retention policy associated with the content is changed from a first duration of time to a second, longer duration of time)” facilitated by the user – Lovinger; [0049]; determination is made whether the content needs to be re-written to a different segment – Lovinger; [0054]; content is written to the newly selected segment – Lovinger; [0056]); and Page 20 of 23defining a memory space of the NVM as a rewrite buffer and writing to it (memory 134 that can conveniently buffer data created, referenced and/or modified in the course of processing – Camp; Col. 4: lines 6-9)..  

Regarding claim 19, Davis, Camp, Alhussien, Patiejunas and Lovinger teach determine whether a time to update buffer parameters has past (flash controller determines whether or not the current P/E parameters to which the pages of write data are to be written should be updated – Camp; Col. 12: lines 54-57); and update, if the time to update the buffer parameters has past, the write parameter to the rewrite buffer based on the past buffer write statistics (if the parameters should be updated (time to update has past) (modify program pulses budget, amplitude, duration, verify voltages, etc.) and update those parameters (i.e. write parameters used are kept current to account for past behaviors/previous writes) – Camp; Col. 12: line 63 – Col. 13: line 3).  

Regarding claim 20, Davis, Camp, Alhussien, Patiejunas and Lovinger teach to determine whether a write cycle counter has expired (in many implementations, flash management functions will vary individual ones of the foregoing operation parameters based on P/E cycles – Camp; Col. 9: lines 63-67); and
update, if the write cycle counter has expired, the write parameter to the rewrite buffer based on the past buffer write statistics (if the parameters should be updated (time to update has past) (modify program pulses budget, amplitude, duration, verify voltages, etc.) and update those parameters (i.e. write parameters used are kept current to account for past behaviors/previous writes) – Camp; Col. 12: line 63 – Col. 13: line 3).  

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (U.S. Patent No. 9,912,752) in view of Hyun (U.S. Patent Pub. No. 2016/0110252) in view of Patiejunas (U.S. Patent No. 9,830,111) in view of Camp (U.S. Patent No. 9,496,043) in view of Alhussien (U.S. Patent Pub. No. 2015/0131373) in further view of Lovinger (U.S. Patent Pub. No. 2014/0089278).
Regarding claim 21, claim 21 comprises the same or similar integration of limitations as claims 1, 15 and 17 and is, therefore, rejected for the same or similar reasons (see articulations as addressed above).

Regarding claim 22, Davis, Hyun, Patiejunas, Camp, Alhussien and Lovinger teach wherein the data is rewritten to the different location using a different write parameter corresponding to the term longer than the EST (“If a low power was initially used (first write parameter) to write the content item to the storage device and the retention policy was changed to a longer period of time, the content item may need to be re-written to a different segment using a higher power (using a different write parameter) – Lovinger; [0052]).  

Regarding claim 23, Davis, Hyun, Patiejunas, Camp, Alhussien and Lovinger teach determine whether a time to rewrite the data has past (i.e. its time to move data to second location) (a determination is made as to whether the content item needs to be re-written to a different segment (i.e. upon the determination that the content needs to be re-written/time to re-write has past) – Lovinger; [0054]); and 
rewrite, if the time to rewrite has past, the data to a different location in the NVM to store the data for a term longer than the EST (“when content is hardened (i.e. when the retention policy associated with the content is changed from a first duration of time to a second, longer duration of time)” – Lovinger; [0049]; determination is made whether the content needs to be re-written to a different segment (upon the determination that the content needs to be re-written/time to re-write has past) – Lovinger; [0054]; content is written to the newly selected segment – Lovinger; [0056]).    

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (U.S. Patent No. 9,912,752) in view of Hyun (U.S. Patent Pub. No. 2016/0110252) in view of Patiejunas (U.S. Patent No. 9,830,111) in view of DeCusatis (U.S. Patent Pub. No. 2011/0185404) in view of Camp (U.S. Patent No. 9,496,043) in view of Alhussien (U.S. Patent Pub. No. 2015/0131373) in further view of Lovinger (U.S. Patent Pub. No. 2014/0089278).
Regarding claim 24, claim 24 comprises the same or similar limitations as claim 9 and is, therefore, rejected for the same or similar reasons.

Response to Arguments
Applicant’s arguments, see pgs. 9-14, filed 04/19/2021, with respect to the rejection(s) of claim(s) 1, 6, 15 and 21 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Patiejunas (U.S. Patent No. 9,830,111).  Patiejunas teaches an expiration time (of data) may be further associated with a grace period during which data is still available or recoverable (so as to not be automatically deleted on or near the expiration time.  (Patiejunas; Col. 27; lines 45-55; see also Col: 8; line 54 – Col. 9: line 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Pub. No. 2018/0181454 – Lin disclosed approaches “for improving data retention using a virtual timer.” “When the data age is determined to exceed a data retention threshold, a data refresh is performed on the data item at the memory block on the memory device.”  “The data age may be stored as virtual timing data on the memory block.” (Lin; Abstract).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SUTTON whose telephone number is (571)272-1709.  The examiner can normally be reached on M-F 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.L.S./Examiner, Art Unit 2137                                                                                                                                                                                                        /RYAN BERTRAM/Primary Examiner, Art Unit 2137